Dismissed and Memorandum Opinion filed January 5, 2006








Dismissed and Memorandum Opinion filed January 5,
2006.
 
In The
 
Fourteenth Court of Appeals
____________
 
NO. 14-05-01114 -CV
____________
 
BOARD OF
TRUSTEES OF 
GALVESTON INDEPENDENT SCHOOL
DISTRICT, Appellant
 
V.
 
EDWARD CLACK, Appellee
 

 
On Appeal from the
56th District Court
Galveston County,
Texas
Trial Court Cause
No.
05CV1199
 

 
M E M O R A N D U M   O P I N I O N
This is an interlocutory appeal from a temporary injunction
signed October 17, 2005.  On December 12,
2005, appellant filed a motion to dismiss the appeal in order to effectuate a
final settlement agreement between the parties. 
See Tex. R. App. P. 42.1.  The motion is granted.
Accordingly, the appeal is ordered dismissed.
PER CURIAM
Judgment rendered and Memorandum
Opinion filed January 5, 2006.
Panel consists of Chief Justice
Hedges and Justices Yates and Anderson.